IN THE SUPREME COURT OF TEXAS




                                     Misc. Docket No.   14-9184



           DENIAL OF APPELLEE'S MOTION TO RETURN CASE TO THE
                               SECOND COURT OF APPEALS




       The Supreme Court denies Appellee's Motion to Return Case to the Second Court of Appeals
in the following case:


                                 Case Number: 08-14-00104-CV
                                         Cyndy Zamora
                                               v.

                    Tarrant County Hospital District d/b/a JPS Health Network



       ORDERED in Chambers,


                                                    With the Seal thereof affixed at the City
                                                    of Austin, this   �y of September, 2014.


                                                    �A-. \h, .=::&.. �
                                                    BLAKE A. HAWTHORNE, CLERK
                                                    THE SUPREME COURT OF TEXAS




Misc. Docket No.   14-91 8 4